Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 21, 2020

                                      No. 04-19-00889-CR

                                   Cameron Antoine ROBY,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6809
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
         On October 18, 2020, this court granted appellant’s request for an extension of time to
file his brief and ordered appellant to file his brief by December 4, 2020. When the brief was not
filed, this court then ordered appellant to file a response by December 14, 2020 explaining his
failure to timely file the brief and what steps were being taken to remedy the deficiency. On
December 18, 2020, appellant filed a response explaining why he has not been able to file his
brief and requesting an extension until January 15, 2021 to file his brief.
       After consideration, we GRANT appellant’s request for an extension and ORDER
appellant to file his brief by January 15, 2021. Further requests for an extension will be
disfavored.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2020.
___________________________________
MICHAEL A. CRUZ, Clerk of Court